DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 5/31/2022 in response to Office Action (non-final rejection) mailed 3/4/2022. 
Claims 1-20 were previously pending. With Applicant’s filing of 5/31/2022 Claims 1, 5, 7, 8, 10, 16, 18, and 21 are amended, Claim 13 is cancelled, and Claims 2-4, 6, 9, 11-12, 14-15, 17, and 19-20 are as previously presented. Presently Claims 1-12 and 14-21 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1 line 9
apparatus; and if greater:

Claim 8 line 9
apparatus; and if greater:

Claim 16 line 10
deposition rate being[[']] that is based at least in part on the changed cooling rate of the

Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable because the recited claim limitations for determining whether the changed cooling rate is associated with a deposition speed that is greater than a maximum deposition speed of the additive manufacturing apparatus, and if greater: replacing at least one component of the additive manufacturing apparatus to increase the maximum deposition speed of the additive manufacturing apparatus, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-7 and 21 are allowable as depending from an allowable base claim.
Independent Claim 8 is allowable because the recited claim limitations for determining whether the changed cooling rate is associated with a deposition rate that is greater than a maximum deposition output of the additive manufacturing apparatus, and if greater: replacing at least one component of the additive manufacturing apparatus to increase the maximum deposition output of the additive manufacturing apparatus, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 9-12 and 14-15 are allowable as depending from an allowable base claim.
Independent Claim 16 is allowable because the recited claim limitations for determining an increased deposition rate of the additive manufacturing apparatus that is faster than a current deposition rate; and depositing the polymeric material, having the increased cooling rate, with the additive manufacturing apparatus at the increased deposition rate, the deposition rate being based at least in part on the changed cooling rate of the polymeric material, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 17-20 are allowable as depending from an allowable base claim.
A close prior art reference of record Vote discloses a method for adjusting print speed during an additive manufacturing process. An extruder disposed on a carrier may flow a molten bead of polymer from an associated nozzle onto a surface of a worktable. As a layer is printed it begins to cool at a cooling rate which depends on a number of factors including the thermal characteristics of the material being printed and the ambient temperature of the area where the printing process is being conducted, and air flow. The method may further include determining a current layer print time based on at least the current layer print speed and adjusting the current layer print speed to an adjusted current layer print speed based on at least the current layer print time and a minimum layer cooling time. Further, the method may include printing a layer of a part at the adjusted current layer print speed. Vote does not disclose the claim limitations recited above.
A close prior art reference here made of record Shuck discloses a method for depositing, on or adjacent a substrate, a first volume of a polymeric material using an additive manufacturing technique. The first volume of the polymeric material has a first degree of polymer orientation associated with a first deposition rate and a first temperature. The example technique may include depositing, on or adjacent the substrate or the first volume of material, at least one second volume of the polymeric material. The second volume of the polymeric material has a second degree of polymer orientation associated with a second deposition rate and a second temperature. The first volume and the second volume are configured to respond to a shape change stimulus by exhibiting a respective first change in dimension and a second change in dimension. The first change in dimension is different from the second change in dimension by a predetermined threshold. Shuck does not disclose the claim limitations recited above.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743